FILED
                                                       14-0987
                                                       2/19/2015 11:29:51 AM
                                                       tex-4209022
                                                       SUPREME COURT OF TEXAS
                                                       BLAKE A. HAWTHORNE, CLERK

                     No. 14-0987

           IN THE SUPREME COURT OF TEXAS


              MICHAEL QUINN SULLIVAN,

                                         Petitioner,

                         vs.

                  SALEM ABRAHAM,

                                         Respondent.


ON PETITION FOR REVIEW FROM THE COURT OF APPEALS FOR
          THE SEVENTH DISTRICT AT AMARILLO
                   NO. 07-13-00296-CV


      UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE RESPONDENT’S RESPONSE


                       Respectfully submitted,

                       LOVELL, LOVELL, NEWSOM & ISERN,     L.L.P.
                       John H. Lovell, State Bar No. 12609300
                       John@lovell-law.net
                       Courtney Miller, State Bar No. 24055342
                       Courtney@lovell-law.net
                       112 West 8th Avenue, Suite 1000
                       Eagle Centre Building
                       Amarillo, Texas 79101-2314
                       Telephone: (806) 373-1515
                       Facsimile: (806) 379-7176

             ATTORNEYS FOR RESPONDENT
                   February 19, 2015
TO THE HONORABLE SUPREME COURT OF TEXAS:

      COMES NOW Respondent, Salem Abraham, and files this his Unopposed

Motion for Extension of Time to File Respondent’s Response. Respondent would

show the Court the following:

                                          I.

      1.     Respondent Salem Abraham hereby requests an extension of time to file

the Respondent’s Response in the above-referenced case. Respondent’s Response is

due on Monday, February 23, 2015. Respondent requests a thirty (30) day extension

to Wednesday, March 25, 2105, to file his Response. Petitioner’s attorneys do not

oppose this motion, nor a thirty (30) day extension.

      2.      This is Respondent’s first request for an extension. Respondent relies

on the following facts as a reasonable explanation for the requested extension of time.

Respondent’s counsel, in addition to preparing a Response in this case also had to

devote time to a week long jury trial in Vernon, Texas in the matter of John

Mikkelsen, acting solely in his capacity as Trustee of the John Mikkelsen Trust v.

Herring Bancorp., Inc., C.C. Burgess and C. Campbell Burgess, Cause No. 24,955,

46th District Court, Wilbarger, Texas, and then, on February 11, 2015, Respondent’s

counsel’s wife had an undergo an unexpected surgery. An extension is necessary due

to John Lovell’s unexpected schedule changes due to his wife’s surgery and recovery

      3. Work on Respondent’s Response began in a timely fashion. However, the

                                           i
unplanned matters set out above have made the proper completion of Respondent’s

Response by February 23, 2015 a problem.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Respondent, Salem Abraham,

prays that this Court grant his motion for a thirty (30) day extension of time to file

Respondent’s Response.

      DATED this 19th day of February, 2015.

                                 Respectfully submitted,

                                 LOVELL, LOVELL, NEWSOM & ISERN, L.L.P.
                                 John H. Lovell, State Bar No. 12609300
                                 John@lovell-law.net
                                 Courtney Miller, State Bar No. 24055342
                                 Courtney@lovell-law.net
                                 112 West 8th Avenue, Suite 1000
                                 Eagle Centre Building
                                 Amarillo, Texas 79101-2314
                                 Telephone: (806) 373-1515
                                 Facsimile: (806) 379-7176


                                 By:/s/ John H. Lovell
                                   John H. Lovell

                                 ATTORNEYS FOR RESPONDENT




                                          ii
                      CERTIFICATE OF CONFERENCE

       As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Petitioner’s counsel, Joe Nixon, who indicated that this motion is unopposed.


                                 By:/s/ Courtney D. Miller
                                   Courtney D. Miller

                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was delivered,
as certified below, this 19th day of February, 2015 to:

James E. “Trey” Trainor III                           Via E-mail and Regular Mail
Joseph M. Nixon
BEIRNE, MAYNARD & PARSONS, LLP
401 W. 15th Street, Suite 845
Austin, Texas 78701




                                       By:/s/ John H. Lovell
                                         John H. Lovell




                                          iii